UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRICK STERALING MILES, a/k/a Dirty Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-cr-00197-FL-1)


Submitted:   July 29, 2014                  Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrick Steraling Miles, Appellant Pro Se.      Joshua Bryan
Royster, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrick Steraling Miles appeals the district court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)    (2012).      We   have   reviewed    the   record   and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            United States v. Miles, No. 5:09-cr-

00197-FL-1    (E.D.N.C.    Dec.    10,   2013).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                         2